Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 10 recites:
“A system for determining atmospheric boundary layer (ABL) wind field advection speed and direction comprising: at least one sensor; a first radar unit; a second radar unit; at least one wind turbine in proximity to the first radar unit and the second radar unit; at least one processor; and a storage device communicatively coupled to said at least one processor, said storage device storing instructions which, when executed by said at least one processor, cause said at least one processor to perform operations comprising: collecting at least two wind volumes from the ABL wind field with the first radar unit and the second radar unit in proximity to the at least one wind turbine; defining portions of the measurement domain within said at least two wind volumes for analysis; determining the advection of an isolated wind field between said at least two wind volumes; iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties; wherein upon convergence of the measured advection profile, the advective properties of the ABL wind field have been appropriately derived; and characterizing a wake of said at least one wind turbine according to the advection properties of the ABL wind field.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
determining the advection of an isolated wind field between said at least two wind volumes; iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties; wherein upon convergence of the measured advection profile, the advective properties of the ABL wind field have been appropriately derived” are treated as belonging to the mathematical concepts grouping while the step of “defining portions of the measurement domain within said at least two wind volumes for analysis” and “characterizing a wake of said at least one wind turbine according to the advection properties of the ABL wind field” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “defining portions of the measurement domain within said at least two wind volumes for analysis” in the context of this claim encompasses the user manually making a selection of particular portions out of available “measurement domain” based on wind field data.
Similar limitations comprise the abstract ideas of Claim 17.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.  
The following additional elements/steps are recited in the claims:
In Claim 10: at least one sensor; a first radar unit; a second radar unit; at least one wind turbine in proximity to the first radar unit and the second radar unit; at least one processor; and a storage device communicatively coupled to said at least one processor; collecting at least two wind volumes from the ABL wind field with the first radar unit and the second radar unit in proximity to the at least one wind turbine;
In Claim 17: collecting at least two wind volumes from the ABL wind field proximate to at least one turbine.
An additional element/step in the preamble (“A system for determining atmospheric boundary layer (ABL) wind field advection speed and direction”) is generically recited and represents a field of use limitation that is not meaningful.
The additional elements such as a processor and a storage device communicatively coupled to said at least one processor (Claim 10) are example of generic computer equipment (components) that are generally recited and, therefore, are not qualified as particular machines and represent insignificant represent extra-solution activity to the judicial exception.  
The steps of collecting at least two wind volumes from the ABL wind field with a first and second radar units in proximity to at least one turbine are mere data gathering steps from two volumes of air and are also representative of an extra-solution activity. According to the October update on 2019 PEG, such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.

However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. For example, collecting two volumes of air from two radars proximate to a turbine are discussed in GIACOMO VALERIO IUNGO et al., “Volumetric Lidar Scanning of Wind Turbine Wakes under Convective and Neutral Atmospheric Stability Regimes”, American Meteorological Society, 2014, pp.2035-2048, and Brian D. Hirth et al. “Measuring a Utility-Scale Turbine Wake Using the TTUKa Mobile Research Radars”, Volume 29, JOURNAL OF ATMOSPHERIC AND OCEANIC TECHNOLOGY, JUNE 2012 (submitted in IDS dated 3/15/2019.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims 12, 15-16, 18, and 19, these claims provide additional features/steps which are either part of an expanded abstract idea of the independent claims and, therefore, these claims do not reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regards to Claim 10.  
With regards to the dependent claims 11, 13, and 20, they provide additional elements (scanning tools) that are recited in generality (not meaningful to indicate a practical application) and also not qualified for significantly more as they are well-understood/conventional in the art as evidenced from the prior art of record.  

Examiner Note with Regards to Prior Art of Record
Claims 1-20 are distinguished over prior art of record based on the reasons below.   
The following references are considered to be the closest prior art to the claimed invention:
	Kabushiki Kaisha Toshiba et al. (US 2014/0316704) discloses determining wind field advection speed and direction (the three-dimensional CUL (Cubic Lagrange) method is used as the advection model, and the wind direction and speed are assumed to be constant along with the progression of time. Note that this system is also applicable to a case where the wind direction and speed change along with the progression of time … a wind direction and speed obtained using the VVP (Volume Velocity Processing) method or Gal-Chen method, which is a three-dimensional wind analysis method, can be used as the wind direction and speed of the advection model [0017]; Abstract) comprising: collecting wind volumes from an ABL wind field (observation values) using scanning tool (radar [0012]), defining portions of a measurement domain within said at least two wind volumes for analysis (dividing a prediction target area into grids from the radar site data [0012)), and derives the advective properties of the ABL wind field (calculates and outputs a prediction value of each grid that equals the spatial resolution of the radar every, for example, 10 sec (second time interval) using an advection model [0013]).

	E.N. Anagnostou et al, “Real-Time Radar Rainfall Estimation. Part I: Algorithm Formulation”, JOURNAL OF ATMOSPHERIC AND OCEANIC TECHNOLOGY, Volume 16, 1999 (submitted in IDS dated 3/15/2019) discloses interpolating polar coordinates into Cartesian grids, defining portions of a measurement domain within radar sampling volume for analysis (subdivisions), advection correction scheme using advection vector and correlation between two consecutive rainfall fields.
“Analysis of Advection”, University Corporation of Atmospheric Research, 2015 (https://www.meted.ucar.edu/labs/synoptic/kinematics/advection/print.php) discusses the process of analyzing the presence and strength of positive or negative advection by examining the wind speed and direction, and the gradient of the scalar field.
Xiao Liu et al., “A Spatio-Temporal Modeling Approach for Weather Radar Reflectivity Data and Its Applications in Tropical Southeast Asia”, IBM T.J. Watson Research Center, 2016-36 pages, discloses a spatio-temporal model using an advection scheme consisting of two processes: dynamic velocity field and tracking the locations of pixel arrays at different times, and analyzing the reflectivity mismatch between two radar scans. This paper is only concerned with the modeling of two dimensional radar reflectivity fields at a fixed altitude.
A. Shapiro et al.,“Spatially Variable Advection Correction of Radar Data. Part I: Theoretical Considerations”,  JOURNAL OF THE ATMOSPHERIC SCIENCES, Volume 67, November 2010, pp. 3445-3457, discloses  advection correction procedure for the 

However, in regards to Claims 1, 10, and 17, the claims differ from the closest prior art, Toshiba, Lee, Anagnostou, Liu, and Shapiro, either singularly or in combination, because they fail to anticipate or render obvious determining advection of an isolated wind field between said at least two wind volumes; and iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties; wherein upon convergence of a measured advection profile, the advective properties of the ABL wind field are derived, in combination with all other limitations in the claim as claimed and defined by applicant.  

Allowable Subject Matter
Claims 1-9 are allowed for the reasons above.
With regards to the allowable Claim 14,  the claim is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and/or any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
The Applicant argues (p.13): Applicant notes that none of the referenced limitations recite a "mathematical relationship," which is characterized by the use words to describe such relationships or mathematical symbols. For example, the claimed aspects noted by the Office do not define a relationship between reaction rate and temperature, as in, Diamond v. Diehr; 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), nor do they illustrate anything similar to a conversion between binary coded decimal and pure binary, as in Gottschalk v. Benson, 409 U.S. 63 (1972). Thus, the referenced claim limitations do not define a mathematical relationship between variables or numbers. 
Likewise, the claims clearly do not include numerical formula or equations, such as the claimed equation, B1=B0 (1.0-F) + PVL(F), noted in Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978). 
… The listed claim features also fail to describe a mathematical calculation. For example, determining advection of an isolated wind field between said at least two wind volumes"; "...iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties..."; and "...wherein upon convergence of a measured advection profile, the advective properties of the ABL wind field are derived;" are not mathematical calculations.
Similar arguments are presented on p. 14.

The Examiner respectfully disagrees. There are many words in the claims that mean mathematical relationships. 
For example, determining an advection is a mathematical relationship because it requires a “spatial correlation technique” according to the Specification [0012].
“Iterating a process” is another mathematical technique that require applying convergence according to the Speciation [0016]: “…iterated until there is convergence in the measured advection profile.” Further, in [0084]: “The spatial displacement of the correction is determined by multiplying the inter-volume advection velocity vector that was identified at the nearest constant-height plane by the time difference between measurement and the chosen reference time”.
Please also review what is defined as mathematical procedures with regards to the argued features:
https://en.wikipedia.org/wiki/Advection#Mathematics_of_advection
“The advection equation is the partial differential equation that governs the motion of a conserved scalar field as it is advected by a known velocity vector field. It is derived using the scalar field's conservation law, together with Gauss's theorem, and taking the infinitesimal limit”.
https://www.britannica.com/science/convergence-mathematics
“convergence, in mathematics, property (exhibited by certain infinite series and functions) of approaching a limit more and more closely as an argument (variable) of the function increases or decreases or as the number of terms of the series increases”.
https://www.google.com/search?q=iteration&rlz=1C1GCEB_enUS792US792&oq=iteration&aqs=chrome..69i57j0i433i512l2j0i512l4j0i10i512j0i512l2.1992j0j4&sourceid=chrome&ie=UTF-8
“Iteration: repetition of a mathematical or computational procedure applied to the result of a previous application, typically as a means of obtaining successively closer approximations to the solution of a problem”.

The Applicant argues (p.17): an inventive concept can be found in the non- conventional and non-generic arrangement of components that are individually well-known and conventional.
It is unclear which “arrangements” are falling into this category as no examples of a combination of “non-conventional and non-generic arrangement of components” recited in the claims are given.  
However, the Examiner notes that an amended Claim 1 and Claim 14, unlike other claims, do recite such arrangements and, therefore, are eligible.

The Applicant argues (p.17): Applicant reiterates methods implemented with general purpose computers have time and again, been found patent eligible. For example, the self-referential database of Enfish, which was found patent eligible, is analogous to the claimed methods and systems for measuring ABL wind fields associated with wind turbines. 
The Examiner disagrees with the alleged similarity to Enfish. No improvements to computer technology are recited. As stated in Electric Power Group, “the focus of the 

The Applicant argues (p.17-18): For reference, Applicant's claimed method is not analogous to other claim elements deemed "well-understood," "routine", or conventional" in their given fields… Applicant respectfully asserts that the claims do include features that are "significantly more" than any alleged abstract idea, and that the Office has failed to meet the factual burden of Step 2B of the Alice test.
No particular examples of such "significantly more" features are given by the Applicant. As indicated in the rejection, the additional elements are well-understood and conventional in the relevant art. 

Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/29/2021, with respect to rejection of Claims 1-9 and 14 have been fully considered and are persuasive.  The current amendments related to the scanning step details demonstrate a practical application of the abstract idea. The rejection of the above claims has been withdrawn in view of the amendments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863